TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00714-CV



                                     In re George Garza


                     ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              The parties to this petition for writ of mandamus have filed an agreed motion to

dismiss. We grant the motion and dismiss the petition.




                                            G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: January 8, 2010